   Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 1 of 30




                      No. 13-CR-226-(RNC)


       IN THE UNITED STATES DISTRICT COURT
         FOR THE DISTRICT OF CONNECTICUT




                   DANIEL E. CARPENTER,
                         Petitioner,

                                  v.

               UNITED STATES OF AMERICA
                       Respondent.



EMERGENCY MOTION FOR REDUCTION IN SENTENCE TO
TIME SERVED AND FOR IMMEDIATE RELEASE TO HOME
      CONFINEMENT PURSUANT TO §3582(c)(l)A)




                                                       Daniel E. Carpenter
                                                       Incarcerated Inmate
                                                       Petitioner, pro se
                                                       Reg. # 90792-03 8
                                                       MDC Brooklyn
                                                       P.O. Box 329002
                                                       Brooklyn, NY 11232



                                  1
           Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 2 of 30




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

                                        )
DANIEL E. CARPENTER                     )
                                                                                                         f   1
           Petitioner,                  )                                                            <J'. Lil
           ~                            )              CRIMINAL NO. 13-CR-226-(RNC)                  ~"~) ' !
                                                                                                         1.. 1

                                        )
UNITED STATES OF AMERICA                )              January 14, 2020
          Respondent.                   )


     EMERGENCY MOTION FOR REDUCTION IN SENTENCE TO TIME SERVED AND
             FOR IMMEDIATE RELEASE TO HOME CONFINEMENT
                        PURSUANT TO §3582(c)(l)A)

           NOW COMES THE PETITIONER, Daniel E. Carpenter (hereinafter the 11 Petitioner 11 or
11
     Mr. Carpenter"), pro se as an incarcerated inmate, to move this Honorable Court to reduce his

sentence pursuant to 18 U.S.C. §3582(c)(l)(A), §3582(c)(l)(B) and §3624(c) as amended by the

First Step Act, and to order his immediate release to Home Confinement as well as any other relief

that this Court deems to be necessary and appropriate in the interests of justice. Petitioner believes

that he has served his full sentence based on the new Family Reunification and Elderly Offender

Program under the FSA. A court may now modify a defendant's sentence if it finds on either the

BOP's or the defendant's motion that "extraordinary and compelling reasons warrant such a

reduction." §3582(c)(l)(A). See, e.g., United States v. Cantu, 2019 WL 2498923 at *1 (S.D. Tex.

June 17, 2019). This is a large part of the reason for the_passage of the First Step Act (FSA): to

have elderly offenders with medical problems be under Home Confinement rather than in a Camp

or a Halfway House, where the BOP (and the American Taxpayer) would be responsible for the

inmate's medical bills.

          Petitioner was at the Camp at FMC Devens until he was unexpectedly transferred to MDC

Brooklyn, where he is literally in a cell in one of the most notorious maximum security facilities



                                                  2
        Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 3 of 30




in America rather than the Camp at Otisville or the Camp at Devens that this Court recommended

in Petitioner's Judgment and Commitment Order. No reason has been given or found for

Petitioner's sudden and unexpected transfer to MDC Brooklyn, and there is no BP-409 Form in his

file explaining the reason for his transfer as required by law and the BOP's own regulations.

Petitioner has started the inquiry process, including a FOIA request to find out why he was

transferred to Brooklyn rather than Watkinson House in Hartford which is a BOP Halfway House

facility closer to his home under the FSA, and is literally within walking distance to St. Francis

Hospital where his doctors are, and if there were an emergency he could receive life-saving

treatment immediately. Instead, he now finds himself in a maximum security cell in locked

quarters and his cell has been locked several times due to periodic lockdowns caused by violence

here at MDC Brooklyn and the emergency buzzers do not work in his cell. Therefore, Petitioner

seeks his immediate release to Home Confinement for the reasons described below, all of which

are provided to the Court by Petitioner under the penalty of perjury pursuant to Section 1746.




                                                3
         Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 4 of 30




    I.      PRELIMINARY STATEMENT

         Abraham Lincoln once said, "I have always found that mercy bears richer fruits than strict

justice."

         With the First Step Act of2018 (FSA), Congress has amended the rules for compassionate

release pursuant to §3582(c)(l)(A) so that the Courts have the power to review "extraordinary and

compelling" circumstances other than an inmate's terminal illness, and an inmate can seek

recourse to the courts after thirty days if the Warden of the prison has not responded to the inmate's

letter. Petitioner's letters to the Warden were dated April 9, 2019 and May 22, 2019, and there has

been no response. Therefore, this Court clearly has jurisdiction to adjudicate Petitioner's motion

and grant the relief Petitioner seeks.

         On the Monday before Thanksgiving, November 25, 2019, Mr. Carpenter was called to the

office at the Camp at FMC Devens and told to pack his belongings as if he was not coming back.

When Mr. Carpenter asked what it was about the CO said he did not know but "they want you up

there at 8:30 that morning." Mr. Carpenter hurriedly packed his things and was kept in the SHU

for the next two days before enduring a nine hour bus ride to MDC Brooklyn. At no time was he

told that he was going to Brooklyn or if that was his final destination. Nor was Mr. Carpenter

allowed to contact his wife or his attorneys to let them know what was going on. It was not until

Thanksgiving Day itself that Mr. Carpenter was able to phone his wife.

         While in the SHU at FMC Devens, the medical PA that knew Mr. Carpenter from the Camp

was kind enough to take his Blood Pressure reading three times, because he had monitored it the

week before Mr. Carpenter was sent to the SHU. Those readings in the SHU were consistent with

the readings the week before. They were all 190/100, which is extremely dangerous. In fact, the

Wall Street Journal has been running ads from the AHA that encourage everyone to get their blood



                                                  4
        Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 5 of 30




pressure checked by showing a woman who had scars from her heart surgery because she had

suffered a heart attack but only had 182/100 blood pressure, lower than Mr. Carpenter's. As the

Court knows, Mr. Carpenter has been under the care of physicians affiliated with St. Francis

Hospital for his blood pressure and other issues, and has been under several medications

continually at FMC Devens and here at MDC Brooklyn. In fact, that was the reason for Mr.

Carpenter to request a transfer to Watkinson House under the FSA, because a Halfway House and

Home Confinement is the same security level as a Camp.

       Under the FSA, Mr. Carpenter's 30 month sentence has become 20 months of incarceration

at a Camp and 10 months of Home Confinement under the BOP's Custody. In fact, according to

the First Circuit in Goldings v. Winn, 383 F.3d 17 (1st Cir. 2004), which is cited by the Second

Circuit in Levine v. Apker, 455 F.3d 71 (2d Cir. 2006), there is no custody level difference between

Mr. Carpenter being at the Camp at Devens, Watkinson House close to St. Francis Hospital, or

being on Home Confinement. The BOP has made a major constitutional error by shipping Mr.

Carpenter to a maximum security prison that is farther away from his family after Mr. Carpenter

requested a transfer closer to home to Watkinson House under the FSA. But, from the 20 months

of incarceration, Mr. Carpenter is also entitled to 135 days of Good Conduct Time (GCT) Credits.

Even if the BOP uses the calculation under H.R. 4018 for calculating the two-thirds date, because

Mr. Carpenter reported to FMC Devens on March 22, 2019, his new two-thirds date for mandatory

release to Home Confinement is August 20, 2020 instead of November 2020.

       This is significant because under the old law of the Second Chance Act of2007 as codified

in 1'8 U.S.C. §3624(c) and as amended by the FSA, everyone is entitled to 12 months of Halfway

House and I 0% of their sentence on Home Confinement to get them back into the community.

Home Confinement is now guaranteed under the FSA as it states "shall" and is no longer up to the



                                                 5
        Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 6 of 30




BO P's discretion. The FSA makes the 10% mandatory for Home Confinement, so that means

another 3 months off, which means Mr. Carpenter's release date is May 20, 2020. But, if Mr.

Carpenter receives only 3 months of Halfway House, that means his release date to Home

Confinement should be February 20, 2020. Ifhe receives 4 months (much less than the 20% given

out to other people at MDC Brooklyn) then his release date should be January 20th, because as of

January 20th he will have served 10 months with 2 months in a maximum security prison. Mr.

Carpenter has not seen the Sun since his bus ride to Brooklyn on November 27th. For that reason

alone, this Court should reduce his sentence and order his immediate release to Home

Confinement.

        Having Petitioner on Home Confinement would clearly save the American taxpayers

money, which is what the FSA is all about. There is no justifiable reason to keep Petitioner in

prison, as he was over-sentenced for the crime alleged, and the only other "defendants" or "co-

conspirators" received no prison time whatsoever for even more egregious conduct than what Mr.

Carpenter was charged with. This huge disparity supports compassionate release in and of itself.

See, e.g., United States v. Diaco, 448 F.Supp. 978 (D.N.J. Feb. 8, 1978) (where the defendant in

that case had his 60 month sentence reduced to time served because his co-conspirators received

sentences of only 3-6 months.). Petitioner has had a spotless record while incarcerated, and has

shown that he is not a danger to society nor is he likely to recidivate, and this Court clearly has the

power under §3582(c)(l)(A) to send Petitioner home. Moreover, because of the changes to various

statutes amended by the FSA, and the amendments to the Sentencing Guidelines, Mr. Carpenter is

also entitled to relief pursuant to §3582(c)(l)(B) and §3582(c)(2) by this Honorable Court.

       Simply put, Petitioner's 30 month incarceration is now meant to be 15.5 months of

incarceration and 10 months of Home Confinement. From the 20 months of incarceration, the FSA



                                                  6
        Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 7 of 30




also provides 54 days each year with the final year prorated, so that Petitioner is entitled to 135

days of Good Conduct Time (GCT) credits or 4.5 months, meaning that Petitioner's incarceration

is now 15.5 months. But, also under the FSA, every inmate is guaranteed up to 10% of their

sentence in Home Confinement. This means that Petitioner is effectively guaranteed at least 3

months of Home Confinement pursuant to the FSA, so his time of incarceration is now 12.5

months. But, under the new §3624(c) as amended by the FSA, every inmate is entitled to up to 12

months of Halfway House and Home Confinement, whether they have a sentence of 18 months or

18 years. See attached as Exhibit One, the April 4, 2019 memo from the Director of the BOP

highlighting the new language under §3624(c).

        Since Petitioner entered FMC Devens on March 22, 2019, as of January 20, 2020 he will

have served 10 months (and have earned 5 months of Earned Time Credits under the FSA's Earned

Time Credit program that began with the date of enactment of the FSA) and therefore definitely

qualifies for direct transfer to Home Confinement for the remainder of his sentence, or a transfer

to Watkinson House, the Halfway House (or RRC/CCC) on Collins Street in Hartford,

Connecticut; literally just down the road from St. Francis Hospital which is the hospital that

Petitioner's doctors are affiliated with. As will be discussed below and in letters already sent to

the Warden, the medical personnel here at FMC Devens are not just inept but also unprofessional

and uncaring. They are a danger to the health and wellbeing of all the inmates here; not just

Petitioner. It makes no sense to keep Petitioner at a Camp, much less in Maximum Security at

MDC Brooklyn, when this Court can just as easily put Petitioner in Home Confinement for the

remainder of his sentence and/or reduce his sentence to time served based on the extraordinary and

compelling circumstances described below.




                                                7
        Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 8 of 30




        In addition to being qualified for compassionate release under §3582(c)(l)(A), Home

Confinement under the new §3624(c), and the Elderly Offender Program under the FSA, Petitioner

is also entitled to at least 12 months of time served credits pursuant to §3585(b) for the time he

spent at Brooklyn MDC and Wyatt prior to and during his trial. Petitioner should have been

credited for his entire time at Wyatt, as he has now spent more time in detention in both Brooklyn

and Wyatt than Benatta did, and Benatta had his indictment dismissed for the Due Process

violations in his case that were not as great as the overall Due Process violations in this case. Not

only has Petitioner sent letters to the Acting Director of the BOP and the Warden, both of which

were ignored, his attorneys also sent letters to Paul Irby, the General Counsel of the BOP's

Designation and Sentence Calculation Center (DSCC) in Grand Prairie, Texas.

       Petitioner's first letter was sent to the Warden on April 9, 2019 explaining the ramifications

of the BOP's Memo of April 4, 2019 combined with my credits of up to 12 months pursuant to

§3585(b). See Exhibit Two. If this Court gives Petitioner any credit for the 12 months of 2016

spent at trial and post-verdict, then he should be sent to Home Confinement. While he feels entitled

to at least 13 months of §3585(b) credits Petitioner realizes that there is an overlap in sentences

from December 28, 2015 to January 27, 2016. But, there is nothing that stops Petitioner from

receiving credit for the time from January 28, 2016 to January 27, 2017 when Petitioner was

released without receiving any Halfway House or Home Confinement from his original sentence

in the Boston case. Also, if Petitioner's conviction is vacated in Boston due to his ongoing appeals

there, he will receive sentencing credits of 36 months which will negate his entire 30 month

sentence in the Connecticut case. That, in and of itself, should qualify for extraordinary and

compelling circumstances, as Petitioner is the only person ever to have convictions under' attack

in both the First and Second Circuit at the same time. Because the Warden has not replied to any



                                                 8
        Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 9 of 30




of Petitioner's letters, this Court has jurisdiction to grant Petitioner the relief that he requests,

which is to have his sentence reduced to time served and order his immediate release from prison.

        Moreover, attached as Exhibit Three is yet another letter sent to the Warden explaining

Petitioner's health issues and his qualification under the Elderly Offender Program. Petitioner sent

several other letters to the Warden one of which the Warden picked up personally when Petitioner

was in the Segregated Housing Unit (SHU) at FMC Devens for allegedly being insolent to one of

the medical personnel that thought it was appropriate for Petitioner, at age 65, to have an upper

bunk. And, despite almost killing himself trying to get down in the middle of the night to use the

bathroom, this person thought there was no problem with assigning Petitioner to the midnight shift

at the Power House while being very cognizant of Petitioner's Bi-Polar Depression and other

medical issues. Suffice it to say, the Warden has not responded to any of Petitioner's letters, and

Petitioner need only send one letter to invoke the jurisdiction of this Court after 30 days has lapsed.

       Therefore, Petitioner respectfully requests that this Court reduce his sentence to time served

for the extraordinary and compelling reasons detailed below, or in the alternative, assign him to

Home Confinement under the Elderly Offender Program pursuant to the FSA.




                                                  9
         Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 10 of 30




   II.      LEGALSTANDARD

         The First Step Act of 2018, which focuses on promoting rehabilitation and combating

recidivism, amended 18 U.S.C. §3582(c)(l)(A). Pub. L. No. 226-391, §603, 132 Stat. 5194, 5238-

40 (2018). In a section titled "Increasing the Use and Transparency of Compassionate Release,"

the First Step Act amended §3582(c)(l)(A) to allow courts to modify sentences not only upon

motion of the Director of the BOP but also upon "motion of the defendant after the defendant has

fully exhausted all administrative rights to appeal a failure of the Bureau of prisons to bring a

motion on the defendant's behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant's facility." §603(b), 132 Stat. at 5239 (codified at 18 U.S.C.

§3582(c)(l)(A) ). A court may now modify a defendant's sentence ifit finds on either the BOP's

or the defendant's motion that "extraordinary and compelling reasons warrant such a reduction."

§3582(c)(l)(A). United States v. Cantu, 2019 WL 2498923 at *1 (S.D. Tex. June 17, 2019).




                                               10
           Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 11 of 30




    III.      THIS COURT HAS AUTHORITY TO RESENTENCE PETITIONER TO TIME
              SERVED UNDER SECTION 3582(c)(l)(A) FOR THE EXTRAORDINARY AND
              COMPELLING REASONS PRESENTED HERE

           With the changes made to the compassionate release statute by the FSA, courts need not

await a motion from the Director of BOP to resentence prisoners to time served under

§3582(c)(l)(A) for "extraordinary and compelling reasons," and the reasons that can justify

resentencing need not involve only medical or family circumstances.

    A. When Congress originally enacted §3582(c)(l)(A) in 1984, it intended for district
       courts to reduce sentences for prisoners on the basis of extraordinary and compelling
       reasons not limited to medical or family circumstances

           Congress first enacted the modern fonn of the compassionate release statute contained in

§3582(c)(l)(A) as part of the Comprehensive Crime Control Act of 1984. Section 3582(c)(l)(A)

states that a district court can modify even a final "term of imprisonment" in four situations, the

broadest of which is directly relevant here. A sentencing court can reduce a sentence if and

whenever "extraordinary and compelling reasons warrant such a reduction." §3582(c)(l)(A). In

1984, Congress conditioned the reduction of sentences on the BOP Director filing an initial motion

in the sentencing court; absent such a motion, sentencing courts had no authority to modify a

prisoner's sentence for extraordinary and compelling reasons. Id.

           While Congress never defined what constitutes an "extraordinary and compelling reason"

for resentencing under §3582(c)(l)(A), the legislative history gives an indication of how Congress

thought the statute should be employed by federal courts. One of Congress's initial goals in passing

the Comprehensive Crime Control Act was to abolish the federal parole system and create a

"completely restructured guidelines sentencing system." S. Rep No. 98-225, at 52, 53 n.74 (1983).

Yet, recognizing that parole historically played a key role in responding to changed circumstances,




                                                  11
       Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 12 of 30




the Senate Committee stressed how some individual cases may still warrant a second look at

resentencing:

       The Committee believes that there may be unusual cases in which an eventual reduction in
       the length of a term of imprisonment is justified by changed circumstances. These would
       include cases of severe illness, cases in which other extraordinary and compelling
       circumstances justify a reduction of ah unusually long sentence, and some cases in
       which the sentencing guidelines for the offense of which the defender was convicted have
       been later amended to provide a shorter term of imprisonment. Id. at 55-56 (emphasis
       added).

       Rather than having the Parole Commission review every federal sentence focused only on

an offender's rehabilitation, Congress decided that §3582(c)(l)(A) could and would enable courts

to decide, in individual cases, if "there is a justification for reducing a term of imprisonment." Id.

at 56. Congress intended for the situations listed in §3582(c)(1 )(A) to act as "safety valves for

modification of sentences," id. at 121, that enabled sentence reductions when justified by various

factors that previously could have been addressed through the (now abolished) parole system. This

particular safety valve would "assure the availability of specific review and reduction to a term of

imprisonment for 'extraordinary and compelling reasons' and [would allow courts] to respond to

changes in the guidelines." Id. Noting that this approach would keep "the sentencing power in the

judiciary where it belongs," rather than with a federal parole board, the statute permitted "later

review of sentences in particularly compelling situations." Id. (emphasis added). Congress thus

intended to give federal sentencing courts an equitable power that would be employed on an

individualized basis to correct fundamentally unfair sentences, and there is no indication that

Congress limited the safety valve of §3582(c)(l)(A) to medical release; if extraordinary and

compelling circumstances were present, they could be used to "justify a reduction of an unusually

long sentence." S. Rep No. 98-225, at 55-56.




                                                 12
        Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 13 of 30




        The Sentencing Commission also clarified that the extraordinary and compelling reasons

"need not have been unforeseen at the time of sentencing in order to warrant a reduction in the

term of imprisonment." U.S.S.G. §lBl.13, app. n. 2. In other words, even if an "extraordinary and

compelling reason reasonably could have been known or anticipated by the sentencing court, [that

fact] does not preclude consideration for a [sentence] reduction." Id. Consistent with the text and

legislative history of §3582(c)(l)(A), the Sentencing Commission concluded that reasons beyond

medical, age, and family circumstances could qualify as "extraordinary or compelling reasons" for

resentencing, and that the extraordinary or compelling reasons need not be based on changed

circumstances occurring after the initial sentencing of the defendant.

    B. Through the First Step Act, Congress changed the process for compassionate release
       based on criticism of BOP's inadequate use of its authority, returning to the federal
       judiciary the authority to act on its own to reduce sentences for "extraordinary and
       compelling reasons."

        Prior to Congress passing the First Step Act, the process for compassionate release under

§ 3582(c)(l)(A) was as follows: the U.S. Sentencing Commission set the criteria for resentencing

relief under §3582(c)(l)(A), and the only way a sentencing court could reduce a sentence was if

the BOP Director initiated and filed a motion in the sentencing court. See PL 98-473 (HJRes 648),

PL 98-473, 98 Stat 1837 (Oct. 12, 1984). If such a motion was filed, the sentencing court could

then decide where "the reduction was justified by extraordinary and compelling reasons." Id. So

even if a federal prisoner qualified under the Sentencing Commission's definition of extraordinary

and compelling reasons, without the BOP Director's filing a motion, the sentencing court had no

authority to reduce the sentence, and the prisoner was unable to secure a sentence reduction. This

process meant that, practically, the BOP Director both initiated the process and set the criteria for

whatever federal prisoner's circumstances the Director decided to move upon.




                                                 13
       Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 14 of 30




       Leaving the BOP Director with this authority created several problems. The Office of the

Inspector General found that the BOP failed: to provide adequate guidance to staff on the criteria

for compassionate release, to set time lines for reviewing compassionate release requests, to create

formal procedures for informing prisoners about compassionate release, and to generate a system

for tracking compassionate release requests. See FBOP Compassionate Release Program, at i-iv.

As a result of these problems, the OIG concluded that "BOP does not properly manage the

compassionate release program, resulting in inmates who may be eligible candidates for release

not being considered." Id.; see generally Stephen R. Sady & Lynn Deffebach, Second Look

Resentencing Under 18 US. C. §3582(c) as an Example ofBureau ofPrisons Policies That Result

in Overincarceration, 21 FED. SENT. RPTR. 167 (Feb. 2009). Congress heard those complaints.

In late 2018, Congress passed the First Step Act, part of which transformed the process for

compassionate release under §3582(c)(l)(A). See P.L. 115-391, 132 Stat. 5194, at §603 (Dec. 21,

2018). Section 603 of the First Step Act changed the process by which §3582(c)(l)(A)

compassionate release occurs: instead of depending upon the BOP Director to determine an

extraordinary circumstance and then move for release, a court can now resentence "upon motion

of the defendant," if the defendant has fully exhausted all administrative remedies, "or the lapse

of 30 days from the receipt of such a request by the warden of the defendant's facility,

whichever is earlier." §3582(c)(l)(A).

       Congress made these changes in an effort to expand the use of compassionate release

sentence reductions under §3582(c)(l)(A). Congress labeled these changes, "Increasing the Use

and Transparency of Compassionate Release." 164 Cong. Rec. H10346, Hl0358 (2018) (emphasis

added). Senator Cardin noted in the record that the First Step Act made several reforms to the

federal prison system, including that "[t]he bill expands compassionate release under the Second



                                                14
        Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 15 of 30




Chance Act and expedites compassionate release applications." 164 Cong. R. 199, at S7774 (Dec.

18, 2018) (emphasis added). The effect of these new changes is to allow federal judges the ability

to move on a prisoner's compassionate release application even in the face of BOP opposition or

its failure to respond to a prisoner's request for compassionate release in a timely manner. In the

House, Representative Nadler noted that First Step included "a number of very positive changes,

such as ... improving application of compassionate release, and providing other measures to

improve the welfare of Federal inmates."164 Cong. Rec. H10346-04, 164 Cong. Rec. H10346-04,

Hl0362 (Dec. 20, 2018) (emphasis added).

        Federal judges now have the power to order reductions of sentences even in the face of

BOP resistance or delay in the processing of applications. The legislative history leading up to the

enactment of the First Step Act establishes that Congress intended the judiciary not only to take

on the role that BOP once held under the pre-First Step Act compassionate release statute as the

essential adjudicator of compassionate release requests, but also to grant sentence reductions on

the full array of grounds reasonably encompassed by the "extraordinary and compelling" standard

set forth in the applicable statute.

        With the First Step Act, Congress decided that federal judges are no longer constrained or

controlled by how the BOP Director decides what constitutes extraordinary and compelling

reasons for a sentence reduction. Consequently, those sections of the application notes requiring a

BOP determination or motion are not binding on courts. See Stinson v. United States, 508 U.S. 36,

3 8 ( 1993) ("We decide that commentary in the Guidelines Manual that interprets or explains a

guideline is authoritative unless it violates the Constitution or a federal statute ... "). Put differently,

now that the First Step Act has recast the procedural requirements for a sentence reduction, even

if a court finds there exists an extraordinary and compelling reason for a sentence reduction without



                                                    15
         Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 16 of 30




the BOP Director's initial determination, then the sentence reduction 1s not inconsistent.

§3582(c)(l)(A).

   IV.      PETITIONER HAS EXTRAORDINARY AND COMPELLING REASONS
            WHY HIS SENTENCE SHOULD BE REDUCED TO TIME SERVED

         Very little guidance exists on what constitutes extraordinary and compelling reasons

warranting a sentence reduction under U.S.S.G §lBl.13 cmt. n.l(D). Only the BOP was

previously empowered to seek such relief, and it rarely did so. United States v. Gutierrez, 2019

WL 1472320, at *1 (D.N.M. Apr. 3, 2019). The statute "does [not] define-or place any limits

on-what 'extraordinary and compelling reasons' might warrant such a reduction." Crowe v.

United States, 430 F. App'x 484, 485 (6th Cir. 2011). Black's Law Dictionary, however, defines

"extraordinary" as "[b]eyond what is usual, customary, regular, or common," Extraordinary, (10th

ed. 2014), and extrapolating from its definition of "compelling need," a compelling reason is one

"so great that irreparable harm or injustice would result if [the reliefJ · is not [granted]," see

Compelling Need, (10th ed. 2014). Petitioner has properly exhausted his claim for a reduction of

sentence under the compassionate release provision, and he presents this Court with extraordinary

and compelling reasons for reducing his sentence to time served.

   A. Petitioner properly exhausted his request for a reduction of sentence under the
      compassionate release statute

         Under the newly amended §3582(c)(l)(A), Petitioner has standing to bring this motion

because more than 30 days elapsed between his reduction-in-sentence request to the warden and a

response. The Court may thus:

       "reduce the term of imprisonment (and may impose a term of probation or supervised
       release with or without conditions that does not exceed the unserved portion of the original
       term of imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that-(i) extraordinary and compelling reasons
       warrant such a reduction .... 18 U.S.C. §3582(c)(l)(A)." Cantu at *3.



                                                16
       Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 17 of 30




        Although Congress empowered the Commission to issue policy statements regarding the

appropriate use of the sentence-modification provisions under §3582(c)(l)(A), §994(a)(2)(C),

Congress may override the Commission's policy statements by statute. See United States v. Colon,

707 F.3d 1255, 1261 (11th Cir. 2013) ("Congress can override any guideline or policy statement

by statute."); United States v. Berberena, 694 F.3d 514, 524-25 (3d Cir. 2012) ("Congress can ...

pass a law overruling the Commission's [policy] determination at any time." United States v. Horn,

679 F.3d 397, 405-06 (6th Cir. 2012) (quoting Mistretta v. United States, 488 U.S. 361, 394

(1989)); United States v. Anderson, 686 F.3d 585, 591 (8th Cir. 2012) ("Congr~ss ... can modify

or override the Commission's policy statements."); United States v. Fox, 631 F.3d 1128, 1131 (9th

Cir. 2011 ). ("Congress of course can override both Guidelines and policy statements by statute.").

See Cantu at *3.

       Petitioner filed a reduction of sentence "compassionate release" request with the Warden

on April 9, 2019 and May 22, 2019, and has not received a response now over 30 days later.

Therefore, Petitioner may request that this Court reduce his sentence pursuant to §3582(c)(l)(A)

(courts can reduce a sentence "upon motion of the defendant," if the defendant has fully exhausted

all administrative remedies). Congress has specifically used §3582 as a congressional act oflenity.

See, e.g., Dillon v. United States, 560 U.S. 817, 828 (2010) ("§3582(c)(2) represents a

congressional act of lenity intended to give prisoners the benefit of later enacted adjustments to

the judgments reflected in the Guidelines."). Petitioner also seeks with this Motion a reduction in

sentence pursuant to §3582(c)(2) because of the Sentencing Guidelines Amendment 794 in regard

to a Mitigating Role Adjustment and the changes in statute of §3624(c) pursuant to §3582(c)(l)(B).




                                                17
       Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 18 of 30




    B. Petitioner is deserving of having his sentence reduced to time served

        This Court must endeavor in the interests of justice not to punish Petitioner because of

mistakes he made from 2006 to 2008 concerning certain policies involving the Charter Oak Trust.

That in itself is "extraordinary and compelling". Hopwood, Shon R., Second Looks & Second

Chances       (June      16,      2019).      Cardozo       Law       Review.       Available      at

SSRN: https://ssrn.com/abstract=3404899, describing United States v. Diaco, 457 F. Supp. 371

(D.N.J. 1978), where the sentencing judge lowered a sentence from 60 months to time served

because other conspirators all received sentences of3-6 months. Second Looks & Second Chances

at 115-16, citing Diaco at 375. Instead ofreceivingjustice and being sentenced on the basis of the

man he was in 2018, Petitioner had a number of false allegations made at his sentencing that were

clearly beyond the pale and unconstitutional. This is reversible Plain Error.

       The Supreme Court has made two things absolutely clear when it comes to sentencing a

defendant. First, " ... what the Due Process Clause does require is that a defendant not be sentenced

on the basis of "materially untrue" assumptions or "misinformation," and that he have an

opportunity to respond to material allegations that he disputes, in order that the court not sentence

him in reliance on misinformation." See Townsend v. Burke, 334 U.S. 736, 740-41 (1948). See,

also, United States v. Delacruz, 862 F.3d 163, 175 (2d Cir. 2017). Second, each and every

defendant is to be sentenced as he stands now before the court on the day of sentencing. Whatever

or whoever the defendant was 10 years ago or even 2 years ago should not be discussed by the

court, much less be the basis for sentencing. See Pepper v. United States, 562 U.S. 476,492 (2011),

quoting United States v. Bryson, 229 F.3d 425, 426 (2d Cir. 2000) ("a court's duty is always to

sentence the defendant as he stands before the court on the day of sentencing."). "In deciding what

sentence will be sufficient, but not greater than necessary to further the goals of punishment, a



                                                 18
              Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 19 of 30




     sentencing judge must have a generosity of spirit, that compassion which causes one to know what

     it is like to be in trouble and in pain." United States v. Singh, 877 F.3d 107, 121 (2d Cir. 2017).

         V.       A REVIEW OF THE COURT'S OWN VERDICT PROVES THAT MR.
                  CARPENTER WAS ENTITLED TO A FOUR-LEVEL MITIGATING ROLE
                  ADJUSTMENT PURSUANT TO AMENDMENT 794

              Amendment 794 made it easier for a defendant to qualify for a minor role reduction and

     encourages courts to apply the reduction more frequently by giving greater discretion. In Mr.

     Carpenter's case, neither the Government nor Probation, nor even the Court ever mentioned or

     examined Mr. Carpenter's possibility of a Mitigating Role Reduction pursuant to Amendment 794

     despite the Government alleging over 80 co-conspirators in its letter of February 25, 2016. See

     Exhibit Four. As the Second Circuit recently stated in Alston, this is clear error on the part of the

     Government and perhaps even the Court:

              "We have previously vacated a sentence imposed in the United States District Court for
              the Southern District of New York on precisely this basis .. ..See United States v. Soborski,
              708 F. App'x 6, 10-14 (2d Cir. 2017). We expect that, having clarified the impact
              of Amendment 794 in this opinion (Alston), the government will take note in future
              sentencing proceedings of the updated standard for "minor role" reductions." United States
              v. Alston, 899 F.3d 135, 150 (2d Cir. 2018).

              The previous commentary to §3B 1.2 had provided that a minor role adjustment is available

     to any defendant "who plays a part in committing the offense that makes him substantially less

     culpable than the average participant" and Amendment 794 inserted after "substantially less

     culpable than the average participant" the following phrase: "in the criminal activity." U.S.S.G.

     §3Bl.2, comment n.3(A). The Amendment clarified that a defendant could be considered for a

     minor role adjustment in many circumstances, all of which apply to Mr. Carpenter. "A defendant
J.

     who does not have a proprietary interest in the criminal activity and who is simply being paid to

     perform certain tasks should be considered for an adjustment under this guideline." U.S.S.G. App.

     C. Amend. 794.


                                                       19
       Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 20 of 30




        The evidence is clear in this case. Mr. Carpenter never owned, sold,' or profited from any

of the policies including the Spencer policies, and his company Grist Mill Capital lost over $70

million, while the alleged carrier "victims" made over $100 million and continue to collect

premiums and pay claims to this very day. Furthermore, since the Government's own Loss

Spreadsheet shows that every single Charter Oak Trust policy was reinsured by the carrier, that

means that even on the Spencer policies, Lincoln made money because it collected a large

"permanent insurance" premium while it paid a small "term insurance" premium to some European

Reinsurer, so even the Government's calculation of the death benefit loss in this case is wrong.

And, as the Second Circuit's decision inAEiv. Lincoln, 892 F.3d 126 (2d Cir. 2018) makes clear,

even if there was a big death benefit to pay out, "Lincoln was not cheated of premiums." See

AEiat 130.

       Amendment 794 also introduced a list of non-exhaustive factors that a sentencing court

should, not may, consider, in determining whether to apply a minor role adjustment. The factors

are: "(i) the degree to which the defendant understood the scope and structure of the criminal

activity; (ii) the degree to which the defendant participated in planning or organizing the criminal

activity; (iii) the degree to which the defendant exercised decision-making authority or influenced

the exercise of decision-making authority; (iv) the nature and extent of the defendant's

participation in the commission of the criminal activity, including the acts the defendant performed

and the responsibility and discretion the defendant had in performing those acts; (v) the degree to

which the defendant stood to benefit from the criminal activity." U.S.S.G. §3Bl.2, comment.

n.3(C). Once again, it is submitted that it was clear error on the part of the Court not to consider

any of these factors at Mr. Carpenter's sentencing.




                                                20
       Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 21 of 30




       Moreover, Mr. Carpenter is the only alleged "STOLI fraudster" to be tried and sentenced

after the adoption of SGA 792 and 794. Therefore, just reviewing this non-exhaustive list of points

in view of findings made in the Verdict, the Government's submission to Probation, and

Probation's PSR Report, the Court can easily examine the five factors of Amendment 794 and

§3Bl.2 with the findings in the Verdict itself:

       (1) The degree to which the defendant understood the scope and structure of the
           criminal activity:
              Clearly there was no meeting of the minds here as Mr. Carpenter still submits that
              he did not lie to the carriers, and the carriers, including Lincoln, continue to collect
              premiums and process death claims on the Charter Oak Trust policies. If the
              Court's Verdict was correct, the carriers could have rescinded the policies on June
              7, 2016 - or even now - and, keep all the premiums paid to date, and not pay any
              death claims because the policies were "fraudulently" obtained. So, clearly, Mr.
              Carpenter did not "understand the scope and the structure" of the crime here, and
              obviously the carriers do not believe they were defrauded and continue to ratify the
              individual contracts every time they accept a premium payment. "In other words,
              Lincoln was not "cheated of premiums." AEI at 130.

       (2) The degree to which the defendant participated in planning or organizing the
           criminal activity:
              Mr. Carpenter created the Charter Oak Trust so that truly wealthy people could pass
              money to future generations, income, estate, and gift tax free. The Charter Oak
              Trust also avoided the Generation Skipping Transfer Tax. The only person who
              could buy the policy from the Charter Oak Trust was the Insured. Mr. Carpenter
              could not buy the policy, and if the Insured did not buy the policy, then Ridgewood
              and not Mr. Carpenter would end up with the policy. At no time did the Government
              explain how Mr. Carpenter could steal the policies out from under Ridgewood's
              control of the policies through the Insurance Trustee, Christiana Bank.

       (3) The degree to which the defendant exercised decision-making authority or
           influenced the exercise of decision-making authority:
               While the Court erroneously concluded that Mr. Carpenter controlled all of the
               entities at 100 Grist Mill Road, the alleged "lying" on the applications was done by
               Agents of the Carriers from all over the Country who Mr. Carpenter not only did
               not control, he never met these people or even had so much as a phone call with
               them. If there was an email between Mr. Carpenter and Bruce Mactas or Mr.
               Carpenter and Mark Salesman, etc., the Government would have produced them by
               now. Because Mr. Carpenter had no contact with, much less dominion or control
               over these Agents of the Carriers all across the Country, he is entitled to a
               "minimal" role in the alleged conspiracy.



                                                  21
       Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 22 of 30




       (4) The nature and extent of the defendant's participation in the criminal activity,
           including the acts the defendant performed and the responsibility and discretion
           the defendant had in performing those acts:
               Similarly, just as Mr. Carpenter did not control the Agents of the Carriers, he did
               not personally fill out or answer any questions on the allegedly false applications.
               Nor did anyone file anything on Mr. Carpenter's behalf. More importantly, most
               of the applications in this case were submitted to the carrier and approved long
               before they were ever submitted to Mr. Carpenter or Wayne Bursey as Trustee of
               the Charter Oak Trust for funding. Also, the Charter Oak Trust had a bona fide
               insurable interest in each and every insured, so the Court's conclusions that these
               were STOLI policies like in Binday, is also clear error.

       (5) The degree to which the defendant stood to benefit from the criminal activity:
               This is probably the most clear-cut of the five factors, because after raiding Mr.
               Carpenter's offices not once but twice, the Government has failed to produce even
               one commission check with Mr. Carpenter's name on it, unlike with the defendants
               in Binday and Quatrella. Even more significant, if the Government's theory of the
               scheme to defraud is correct, then Mr. Carpenter is the dumbest criminal in history,
               because he would know for a fact that if there were any lies on the insurance
               applications, the insurance carrier could deny coverage at any time - even beyond
               the two-year contestability period - by declaring the policies void due to "STOL!
               Fraud" which would allow the carriers to keep all of the premiums and not pay out
               any death benefits. See, e.g., Chawla v. Transamerica, 2005 WL 405405 (E.D.Va.
               Feb. 3, 2005), which was decided a full two years before the first applications for
               the Charter Oak Trust in March of 2007. In the time period of 2007-2009, Mr.
               Carpenter's company would have paid over $90 million to the carriers and
               sustained a loss of $74 million to obtain policies that Mr. Carpenter would have
               known would be worthless because they were obtained by fraud.

       Not only has the Government failed to prove that Mr. Carpenter was the "leader" of five-

or-more "culpable" participants in a scheme to defraud (by a preponderance of the evidence),

making him eligible for an enhancement under §3Bl.1, the Government has totally failed to

address Mr. Carpenter's entitlement to a Four-Level Reduction pursuant to having a minor role if

there really were 80-100 people involved in this scheme as the Government alleges. As the Court

knows well by now, if there was a scheme to defraud the carriers here, Mr. Carpenter was not part

of it because his company Grist Mill Capital, LLC (GMC), as the credible evidence revealed, was

not just the biggest loser here at over $70 million in documented losses, but GMC apparently was

the only loser. Surprisingly, the Government's own voluminous numbers prove that all of the death

                                               22
       Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 23 of 30




benefits were reinsured, so not even Lincoln lost money on paying out the $30 million death benefit

in the Sash Spencer case. Similarly, in a huge binder filled with TPG's bank records, there was

not a single check payable to Mr. Carpenter or signed by Mr. Carpenter. Therefore, based on the

Sentencing Guidelines Commission's own Primers, there was no "Intended" or "Actual" Loss in

this case, and Mr. Carpenter is entitled to a Four-Level Reduction for having a "mitigating" role

rather than a Four-Level Enhancement as the Government argues.

       As the Court is certainly well aware, Mr. Carpenter respectfully disagrees with virtually

every conclusion made in the Court's June 6, 2016 Verdict and Findings of Fact. But, for the

purposes of the Five-Person Enhancement, it is not enough that someone knew there was a

"conspiracy" going on, they had to play an active role in that conspiracy. See, e.g., United States

v. Studley, 47 F.3d 569 (2d Cir. 1995). In the June 2016 Verdict, in addition to Mr. Carpenter, the

only people listed as possible co-conspirators are Wayne Bursey, Don Trudeau, Charles Induddi-

Westcott, Ed Waesche, and Bruce Mactas. See Verdict at 86, FN62. Other than the Government's

rank speculation and the Court's conclusions, there was absolutely no evidence adduced at trial

that any of these people were in a conspiracy led by Mr. Carpenter and, in fact, to the contrary

there is much evidence that proves Waesche, Induddi-Westcott, and Mactas lied to Mr. Carpenter

and defrauded his Company, so therefore it is absurd to think they were in a conspiracy with him.

       Furthermore, perhaps the best evidence that Mr. Carpenter was not in a conspiracy with

Robinson, Trudeau, or Mactas, comes from the Government's own Sentencing Memorandum in

this case, where the Government cites to Gov't. Ex. 2233 which it used in its Rebuttal in the Final

Arguments at Mr. Carpenter's trial three years ago in order to suggest that he terrorized everyone

that dared disagree with him:

       "When Jack Robinson tried to send out a Spencer related document that he had worked on
       with Trudeau, Carpenter responded, "FUCK YOU BOTH THAT DON WANTS TO


                                                23
         Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 24 of 30




         SEND ANYTHING OUT TODAY ....... I have been working so hard on so many projects
         that you two have screwed up on and you spring this on me ..... Fuck you both. Nothing goes
         out without my approval and I did all these numbers already and you are wrong.
         Assholes!!!!!" Gov't Ex. 223 3." See Gov't. Sentencing Memo at 72.

         Based on the above indisputable facts, Mr. Carpenter was entitled to a Four-Level

Mitigating Role Reduction of his Sentencing Guidelines Offense Level pursuant to SGA 794, and

Mr. Carpenter respectfully asks the Court to grant this Motion and to recalculate Mr. Carpenter's

Offense Level without the Leadership Enhancement; with the Mitigating Role adjustment, and

reduce his sent to time served.

   VI.       THE REMEDY FOR THE DUE PROCESS VIOLATIONS IN THIS CASE IS
             TO REDUCE MR. CARPENTER'S SENTENCE TO TIME SERVED

         The Due Process delays in this case were extraordinary, and the prejudice to Mr. Carpenter

was palpable. "[T]he Due Process Clause always protects defendants against fundamentally unfair

treatment by the government in criminal proceedings." United States v. Ray, 578 F.3d 184, 199

(2d Cir. 2009), citing Doggett v. United States, 505 U.S. 647,666 (1992). In Ray, in trying to craft

a remedy for the Due Process violation for the delay in Ms. Ray's case, the Second Circuit

eliminated the need for her to serve any of her custodial sentence or serve her time in a Halfway

House and stated the following:

         "The appropriate remedy for a proven due process violation often depends on the stage at
         which the violation is found and the relief sought. After a due process violation has
         occurred, courts endeavor to fashion relief that counteracts the prejudice caused by the
         violation. The Sixth Circuit has stated that suspension of the remainder of the sentence is
         the appropriate remedy for a due process violation .... The violation of Ray's due process
         right has prejudiced her insofar as a delayed custodial sentence threatens to undermine her
         successful rehabilitation. To remedy that harm, the appropriate relief is to release her from
         any requirement that she submit to a custodial sentence. Accordingly, we conclude that the
         appropriate remedy in this case is the vacatur of Ray's sentence insofar as it imposes a six-
         month term of residence in a halfway house." Ray at 202-03.

         Dismissal of an indictment for the Government's violation of §3161G) is rare, and in fact

it has happened in only one case in the Second Circuit, United States v. Benatta, 2003 WL


                                                  24
       Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 25 of 30




22202371 (W.D.N.Y. 2003), despite the holdings in cases such as United States v. Lainez-Leiva,

129 F.3d 89 (2d Cir. 1997) where the Court recognized a Due Process violation, but it was not

sufficient enough to dismiss the indictment. The reason that the dismissal of the indictment in

Benatta is so important to Mr. Carpenter's case is that the defendant was suspected by the FBI of

being one of the 9-11 terrorists caught at the Canadian Border, and was held at MDC Brooklyn

from the time of his indictment (December 12, 2001) to his release to the Immigration Court at the

Batavia Federal Detention Facility on April 30, 2002, a delay of only four and a half months.

While Mr. Carpenter, of course, respectfully suggests that the Court would be well within its

discretion to dismiss the indictment in this case as the Court did in Benatta pursuant to Rule 48(b)

of the Fed.R.Crim.P., he is only asking for a credit of 12 months rather than a dismissal of the

Indictment, but Rule 48(b) does provide that:

               The court may dismiss an indictment, information, or complaint if unnecessary
               delay occurs in:
                      (1) presenting a charge to a grand jury;
                      (2) filing an information against a defendant; or
                      (3) bringing a defendant to trial

       Rule 48(b) not only allows a court to dismiss an indictment on constitutional grounds, but

also where the delay may not be of the constitutional magnitude of this case - a court can still

dismiss an indictment pursuant to Rule 48(b) for any Due Process delay violation. See Pollard v.

United States, 352 U.S. 354, 361 n. 7 (1957) ((noting that Rule 48(b) provides for enforcement of

the Sixth Amendment's speedy-trial right), but it also restates the court's inherent power to dismiss

an indictment for lack of prosecution where the delay is not of a constitutional magnitude, see

Fed.R.Crim.P. 48(b) advisory committee note pointing out that the rule restates the "inherent

power of the court to dismiss a case for want of prosecution." Pollard at 361.




                                                 25
       Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 26 of 30




       Similarly, this is the rare case where both sections 18 U.S.C. §3161G) and §3164 come into

play. Section 3164 was violated because the Government required Mr. Carpenter to be imprisoned

at the Wyatt Detention Center throughout his trial rather than receive a furlough under CFR 570.33,

or be at a local Halfway House in Hartford. The Government also knowingly postponed Mr.

Carpenter's trial from the original date of October 2015 to a new date in February 2016, just so

the Government could travel across the country and interview witnesses that had never even heard

of Mr. Carpenter, much less participated with him in a scheme to defraud the insurance carriers.

This was clearly a violation of §3164 of the Speedy Trial Act, but §3164 's only remedy is the

release of the defendant, therefore Mr. Carpenter asks only for the Court to recognize the several

Due Process violations in this case and reduce his sentence accordingly. However, the Due Process

Delay bullet that the Government cannot possibly dodge is 18 U.S.C. §3161G)(l), (2), and (3),

which provide as follows:

               G)(l) If the attorney for the government knows that a person charged with an
               offense is serving a term of imprisonment in any penal institution, he shall promptly


              (B) cause a detainer to be filed with the person having custody of the prisoner and
              request him to so advise the prisoner and to advise the prisoner of his right to
              demand trial.

              2. If the person having custody of such prisoner receives a detainer, he shall
              promptly advise the prisoner of the charge and of the prisoner's right to demand
              trial. If at any time thereafter the prisoner informs the person having custody that
              he does demand trial, such person shall cause notice to that effect to be sent
              promptly to the attorney for the government who caused the detainer to be filed.

              3. Upon receipt of such notice, the attorney for the government shall promptly seek
              to obtain the presence of the prisoner for trial. See Benatta at *12-13.

       In Mr. Carpenter's case, however, the Government knew that he was sentenced by the

Judge in Boston in February of 2014, and his post-trial motions were denied in May of2014 when

the Government hit him with a Superseding Indictment with a whole new series of Money

                                                26
       Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 27 of 30




Laundering charges, one month before the Government knew that Mr. Carpenter would be

reporting to prison. So, while the Government knew they were re-indicting Mr. Carpenter in May

2014 just before he reported to USP Canaan in June 2014, they did absolutely nothing as required

under §31610). Then, without notifying Mr. Carpenter or his attorneys, they had Mr. Carpenter

yanked out of his bunk after lights-out on December 28, 2015 and he was transferred to the same

MDC Brooklyn that resulted in the defendant in Benatta having his indictment dismissed for only

a violation of four months, where Mr. Carpenter's §3161 G) violation was over 18 months, and Mr.

Carpenter was held in Maximum Security at both MDC Brooklyn and at Wyatt for 180 days,

whereas the total for Benatta, the suspected 9/11 terrorist, was only 134 days.

       Therefore, Mr. Carpenter respectfully requests this Court reduce Mr. Carpenter's sentence

to Time Served as was done in Ray. Once again, the defendant in Ray pleaded guilty to mail fraud,

the Government forgot about her, and the district court sentenced her to six months of Halfway

House which the Second Circuit reduced to zero to make up for the Due Process Delay. In this

case, the §31610) violation is four times greater than Benatta, and Mr. Carpenter is owed a 12-

month time served credit. So, even assuming that Mr. Carpenter was guilty, he deserves the same

Due Process considerations as the defendants in Ray and Benatta, and they were not owed any

credits for time served as Probation's PSR clearly provides for Mr. Carpenter.




                                                27
       Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 28 of 30




    VII.   THE COURT SHOULD EXERCISE ITS DISCRETION AND RESENTENCE
           PETITIONER TO TIME SERVED

       Compassionate release is appropriate where the "defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. §3142(g)." Cantu at *3. That

statute provides:

       (g) Factors to be considered. - The judicial officer shall, in determining whether there are
       conditions of release that will reasonably assure the appearance of the person as required
       and the safety of any other person and the community, take into account the available
       information concerning-

       (1) the nature and circumstances of the offense charged;
       (2) the weight of the evidence against the person;
       (3) the history and characteristics of the person. Cantu at *6.

       Petitioner's offense was not a violent one. In prison, now twice, he has had a spotless,

incident free, and exemplary record. He has served his time without any violent or aggressive

incidents on his BOP file. Petitioner is qualified to serve out the rest of his sentence at a Halfway

House or on Home Confinement. Weighing the applicable §3553(a) factors likewise supports

Petitioner's request for compassionate release. Section 3553(a) provides:

       (a) Factors to be considered in imposing a sentence. - The court shall impose a sentence
           sufficient, but not greater than necessary, to comply with the purposes set forth in
           paragraph (2) of this subsection. The court, in determining the particular sentence to be
           imposed, shall consider -

       (1) the nature and circumstances of the offense and the history and characteristics of the
           defendant;
       (2) the need for the sentence imposed-
       (6) the need to avoid unwarranted sentence disparities among defendants with similar
           records who have been found guilty of similar conduct;

       Thus, pursuant to §3142(g) and §3553(a), the Court should find that the Due Process errors

and violations in this case alone present extraordinary and compelling reasons in support of

reducing Petitioner's sentence to time served. Clearly under §3 l 42(g), Mr. Carpenter is not a

danger to anyone or the community, and he was clearly over-sentenced as the carriers did not

                                                28
        Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 29 of 30




experience any losses, and Lincoln alone reported a gain on the death benefits of the Charter Oak

Trust policies of over $3 7 million from the reinsurance in force, which is in addition to the profits

from the premiums paid and investment income after commissions and other expenses. Mr.

Carpenter should not have been hit with any of the enhancements because there was no evidence

to support them, much less the required "clear and convincing evidence" standard. See, e.g., the

Ninth Circuit's decision in United States v. Ridgill, 781 Fed.Appx. 641 (9th Cir. 2019). It was

clearly Plain Error to hit Mr. Carpenter with a Leadership Role Enhancement, just as it was Plain

Error under Rosales-Mireles v. United States, 138 S.Ct. 1897 (2018) not to even analyze a

Mitigating Role Adjustment pursuant to SGA 794.

       District courts must determine in each case what constitutes a sentence that is "sufficient,
       but not greater than necessary," 18 U.S.C. §3553(a), to achieve the overarching sentencing
       purposes of "retribution, deterrence, incapacitation, and rehabilitation." Tapia v. United
       States, 564 U.S. 319, 325 (2011); §§3551(a), 3553(a)(2). Those decisions call for the
       district court to exercise discretion. Yet, to ensure "certainty and fairness" in sentencing,
       district courts must operate within the framework established by Congress. United States
       v. Booker, 543 U.S. 220,264 (2005) (quoting 28 U.S.C. §991(b)(l)(B)). The Sentencing
       Guidelines serve an important role in that framework. "[D]istrict courts must begin their
       analysis with the Guidelines and remain cognizant of them throughout the sentencing
       process." Peugh v. United States, 569 U.S. 530, 541 (2013) (quoting Gall v. United States,
       552 U.S. 38, 50, n.6 (2007)). Courts are not bound by the Guidelines, but even in an
       advisory capacity the Guidelines serve as "a meaningful benchmark" in the initial
       determination of a sentence and "through the process of appellate review." Rosales-Mireles
       at 1903-04, citing Peugh at 541.

       Of course, to consult the applicable Guidelines range, a district court must first determine

what that range is. This can be a "complex" undertaking as discussed in another Supreme Court

decision vacating a sentence calculation off by only one month, Molina-Martinez v. United States,

136 S.Ct. 1338, 1342 (2016). In other words, an error resulting in a higher range than the

Guidelines provide usually establishes a reasonable probability that a defendant will serve a prison

sentence that is more than "necessary" to fulfill the purposes of incarceration. §3553(a).




                                                 29
       Case 3:13-cr-00226-RNC Document 506 Filed 01/27/20 Page 30 of 30




                                        CONCLUSION

        For the reasons discussed above, Petitioner prays that this Court would find him worthy of

its mercy and grace by granting this Motion for Compassionate Release, or to release him to Home

Confinement for the remainder of his sentence.



Respectfully Submitted,

Isl Daniel E . al'pe11Ler
Daniel E. Carpenter
Incarcerated. Inmate
Petitioner, prose
Reg.# 90792-038
MDC Brooklyn
P.O. Box 329002
Brooklyn, NY 11232




                                                 30
